Citation Nr: 0901002	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to June 
1973.    


These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in December 2007, 
indicated that he did not want a Board hearing in one block, 
but also requested a Board hearing in another block.  In this 
regard, a VA Form 119, Report of Contact, dated in April 
2008, reflects that per a conversation with the veteran, he 
did not want a Board hearing.  The veteran did not ask to 
have the hearing rescheduled.  Therefore, the Board hearing 
request is considered to be withdrawn.


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss disability for VA 
purposes was initially demonstrated years after service, and 
has not been shown by competent clinical evidence to be 
causally related to the veteran's active service.

2.  Right ear hearing loss was demonstrated on examination 
for enlistment into service, and has not been shown by 
competent clinical evidence of record to have increased in 
service. 

3.  The competent clinical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002); 
38 C.F.R.  
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in July 2005.  The letter informed the veteran 
of what evidence was required to substantiate his claims for 
service connection and of his and VA's respective duties for 
obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claims of service connection are denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Additionally, the veteran's 
representative noted on a VA Form 646, dated in April 2008, 
that the veteran rests the appeal on the answer to the 
statement of the case and that there was no further argument 
to submit.  As such, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that the veteran was afforded a VA audiologic 
examination in October 2007 and VA medical opinions were 
obtained.  As such, the Board finds that sufficient competent 
medical evidence is of record to make a decision on these 
service connection claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes that a document of record noting an inquiry 
to the Social Security Administration (SSA), dated in July 
2005, indicating that the veteran is in receipt of benefits 
from the SSA.  It is noted that the disability onset date is 
April 1, 1999.  The Board notes that although the veteran 
reported hearing loss and tinnitus since service, documents 
of record dated in February 2004 note the veteran's ears to 
be clinically normal.  Further, the veteran, in part D of his 
VA Form 21-526 received in June 2005, marked a box indicating 
that he had not claimed nor was he receiving disability 
benefits from the SSA.  Therefore, the Board finds no 
indication of existence of any available SSA records 
pertinent to this appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss or tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis of service connection claims

1.  Bilateral hearing loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service.  See, e.g., VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, received in June 2005.  The 
veteran has stated that because of his military duties he was 
exposed to noise from heavy equipment.  Id.  The veteran 
noted that his ears would ring for hours after participating 
in live fire and that no one could understand each other.  
See VA Form 9, received in December 2007. 

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in October 2007 reported pure tone 
thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
Right
25
25
65
65
70
Left
25
30
65
65
70

The October 2007 VA examiner diagnosed the veteran with 
moderate to moderately severe sensorineural loss with good 
speech recognition in the right ear and mild to severe 
sensorineural loss with good speech recognition in the left 
ear.  Based on the standard set forth in 38 C.F.R. § 3.385, 
the record establishes current bilateral hearing loss 
disability for VA purposes.  

The veteran underwent audiometric examination on examination 
for induction into service, in September 1970.  The reported 
findings were:


HERTZ

500
1000
2000
3000
4000
Right
5
0
5
XX
25
Left
0
0
15
XX
15

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right ear hearing threshold was shown to 
exceed 20 decibels at 4,000 Hertz, right ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  As the veteran's left ear 
hearing threshold was not shown to exceed 20 decibels at any 
level, left ear hearing loss was not demonstrated on entrance 
examination for induction into service, and the presumption 
of soundness on induction does attach as to left ear hearing 
loss.  Id.  

The law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2008) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran has alleged his 
hearing loss disability was incurred in service as a result 
of exposure to noise trauma from live ammunition fire and 
working as a heavy equipment operator.  The veteran's DD Form 
214 indeed reflects that his military occupational specialty 
(MOS) was that of a General Construction Machine Operator 
(62J20).  As previously noted, the veteran has stated that he 
was exposed to loud noise in service due to, among other 
things, live ammunition fire and heavy equipment.  The Board 
finds the veteran's is competent to report exposure to loud 
noise in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that the veteran and other persons 
can attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events).  In light of the veteran's MOS and his competent 
statements regarding exposure to loud noises in service, 
acoustic trauma due to noise exposure in service is conceded 
as such is consistent with the circumstances of the veteran's 
service.  38 U.S.C.A. § 1154(a).  However, the veteran's 
service treatment records are entirely negative for any 
complaint, treatment, or diagnosis of hearing loss.  The 
veteran did not report any complaints referable to his ears 
in the manner now alleged (i.e., hearing loss), to include 
upon separation examination or medical history report.

The veteran's separation examination report, dated in April 
1973, shows that he underwent audiometric hearing evaluation 
at that time and had normal right and left ear hearing.  The 
reported findings were:


HERTZ

500
1000
2000
3000
4000
Right
5
0
5
15
15
Left
0
0
10
10
15

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing at his discharge 
from service, then he would have at least mentioned this 
during this examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . .  .").

After service, the first clinical evidence regarding the 
veteran's hearing loss was noted in a VA outpatient treatment 
report, dated in November 2006.  This VA report indicated a 
past medical history of sensorineural hearing loss.  However, 
hearing loss sufficient to meet the requirement of 38 C.F.R. 
§ 3.385 was demonstrated upon VA audiologic examination in 
October 2007.  Additionally, the Board notes that a private 
medical record, dated in February 2004, reflects that a 
physical examination of the veteran's ears was normal.  See 
also Private medical record, dated in August 2003 (noting 
under a "Review of Systems" that the veteran's ears were 
normal).  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the October 2007 VA audiologic examination, the veteran has 
sufficient bilateral hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual hearing loss disability for VA purposes, there is no 
medical nexus evidence of record indicating or otherwise 
suggesting that his right ear hearing loss was aggravated 
during his military service or that his left ear hearing loss 
was caused by his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 3.385.  Further, 
it is significant to point out that in an October 2007 
addendum, a VA examiner (an audiologist), after a review of 
the veteran's claims file and an objective examination 
performed early that month, opined that the veteran's current 
hearing loss was not as likely as not related to his military 
service.  In support of this opinion, the VA examiner noted 
that the veteran's audiometric evaluation at the time of his 
separation from service indicates that his hearing was normal 
at that time.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  As the October 2007 VA examiner 
reviewed the claims file and provided a rationale for the 
opinion given, the Board finds it to be very probative 
evidence against the veteran's claim.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion).  The Board also notes the 
certainty of the VA examiner's opinion increases its 
probative value.  Moreover, there is no other competent 
clinical evidence of record, VA or private, indicating that 
the veteran's current bilateral hearing loss is related to or 
aggravated by service.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran and other lay evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  The Board also has a duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  The Board acknowledges that the veteran and 
other lay persons are competent to give evidence about what 
they experienced; for example, the ability to report certain 
symptoms, such as having, or observing the veteran having, 
difficulty hearing.  See, e.g., Layno  v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, 451 F.3d 
at 1337 (noting that the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence, and if the Board 
concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence). 

The Board acknowledges the veteran's statement indicting that 
his hearing had gotten worse after he got home from service 
because many people complained to him.  See VA Form 9, 
received in December 2007.  The veteran also stated that he 
believed his hearing loss began in service.  See Notice of 
Disagreement, received in December 2006.  The Board notes 
that the veteran is qualified to describe observable 
symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Board finds the veteran's statement to be competent to 
that extent.  However, lay persons are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, little probative weight can be 
assigned to the veteran's lay statements regarding continuity 
of symptomatology, as the Board deems such statements to be 
less than credible.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting the lay assertions, in and of itself, 
does not render the lay statements incredible, such absence 
is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
38 C.F.R. § 3.307(a)(3).  The Board again acknowledges the 
statements by the veteran that he experienced hearing loss 
after returning home from his military service.  While the 
veteran may have exhibited some observable hearing loss after 
service, the Board finds that lay observations are not 
probative of the degree of the veteran's hearing impairment 
at that time.  As the record does not demonstrate that the 
veteran has the requisite credentials to determine the degree 
of severity of his hearing loss, the Board finds that such a 
lay statement is not competent medical evidence.  Here, the 
first clinical documentation of an impaired hearing 
disability for VA purposes was many years after service, to 
include on VA audiologic evaluation in October 2007.  As 
such, the Board finds that presumptive service connection is 
not warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine whether his 
pre-existing right hearing loss was chronically aggravated in 
service or whether his left ear hearing loss was 
etiologically related to service.  See Espiritu, 2 Vet. App. 
at 494-95; see also Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Because of this, his allegations regarding a link to 
service, alone, have no probative value without medical 
evidence substantiating them.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R.  
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
bilateral hearing loss.  

2.  Tinnitus

The veteran also contends that service connection is 
warranted for tinnitus.  His contentions are the same as for 
hearing loss noted above.

The Board initially notes that the record contains the report 
of the VA audiologic examination, conducted in October 2007, 
indicating that the veteran hears a "constant bilateral 
moderate hum."  The Board finds this to be competent lay 
evidence of a current disability.  Therefore, the Board finds 
that the first element of a service connection claim, that of 
a current disability, has been met.  

As discussed in the analysis section regarding hearing loss, 
the Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  However, the veteran's 
service treatment records are entirely negative for any 
complaint, treatment, or diagnosis of tinnitus.  Tinnitus was 
not complained of or demonstrated on the enlistment 
examination, dated in September 1970.  As such, the 
presumption of soundness also attaches as to tinnitus.  
Additionally, tinnitus was not complained of or demonstrated 
on the separation examination or corresponding report of 
medical history, each dated in April 1973.

After service, the record does not reflect that the veteran 
complained of tinnitus until his application for VA benefits 
was received in June 2005.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
at the earliest, several decades have elapsed since the 
veteran was discharged from active service before the first 
pertinent medical complaint.

The Board finds that the veteran's claim fails because there 
is no competent medical evidence of record demonstrating that 
his current tinnitus is related to service, and that his 
statements as to continuity of symptomatology beginning in 
service are less than credible, when considered in 
conjunction with the record as a whole.  The Board again 
notes that a July 2005 letter from VA to the veteran advised 
him to submit medical evidence showing a link between his 
current disability and service.  The veteran and his 
representative have had ample opportunity to submit competent 
medical evidence showing a link to service, but the record 
does not reflect that any such evidence has been submitted to 
VA.  

Additionally, there is no objective evidence of tinnitus 
during the years immediately following the veteran's 
discharge from active military service.  In this regard, the 
Board notes that the report of VA audiologic examination, 
dated in October 2007, reflects that the veteran "could not 
say when he first notice [tinnitus] ("a long time") and 
[he] had no opinion as to etiology."  The Board notes that, 
in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability, years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, the October 2007 VA examiner opined that the 
veteran's tinnitus was not as likely as not related to his 
military service.  See Addendum to October 2007 VA 
examination.  The October 2007 Addendum also noted that the 
veteran's claims file was reviewed.  In support of this 
opinion, the VA audiologist noted that there were not 
complaints of tinnitus found in the veteran's service 
treatment records and when asked about his tinnitus upon 
examination in October 2007, the veteran did not connect it 
with his military service.  Further, it was noted that the 
veteran could not say when his tinnitus began or what he 
thought started it.  Moreover, there is no competent clinical 
evidence of record, VA or private, linking the veteran's 
current tinnitus to service.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first evidence 
of tinnitus was many decades after service.  As such, the 
Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

In conclusion, although the veteran asserts that his current 
tinnitus is related to service, his statements are not 
supported by objective evidence of record.  While such lack 
of objective evidence does not render his statements 
incredible, such lack of objective evidence is for 
consideration.  Further, the veteran has not been shown to 
possess the requisite education or training to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, 
any statements concerning the etiology of his tinnitus lack 
probative value.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, there is no competent, 
credible evidence of record relating the veteran's current 
tinnitus to such incident(s) in service.  Accordingly, as the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claim for tinnitus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R.  
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


